Dowling, J. (dissenting):
The Commissioner of Labor heretofore gave notice to defendant pursuant to section 21 of the Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36) to comply generally with the provisions of section 11 of the Labor Law by paying the employees enumerated in this submission weekly instead of monthly. Having in mind the beneficent purpose which the *37Legislature had in view in the passage of the statute in question, of protecting employees from unscrupulous employers who by deferring the payment of the wages due them might ultimately defraud them of the fruits of weeks of labor, amounting in the aggregate to large sums, such a construction should be .given to the provisions of the law as will extend its protection to as wide a field of labor as possible, consistent with the language used therein. The statute is not a penal or preferential one, as was the case where the term “employee” has been limited in its meaning, but is one involving an exercise of the police power of the State and should be liberally construed. So viewed, the definition of an employee in section 2 of article 1 of the Labor Law (as amd. by Laws of 1913, chap. 529) as “a mechanic, workingman or laborer who Avorks for another for hire,” taken in conjunction with the term “wages” used in section 11 thereof, appears to me to clearly indicate the employees whom the statute was intended to protect as those engaged in manual or mechanical labor, as distinguished from those occupying professional or executive positions, and who were paid on the smaller scale of wages rather than on the higher one of salary.. It was these subordinates embraced in •the first class, whose dependence on their toil made the loss of any of its recompense a serious matter to them, and whose comparative helplessness to assert their right to the prompt reward of their labor, whom the State was solicitous of protecting, rather than the better paid and more independent members of the second class. This being so, it would seem that the following employees of defendant are not within the scope of the statute: (H) A civil engineer in charge of elevated railroad improvements and extension work, both office and field, at a yearly salary of $3,000; (J) a civil engineer in charge of field work in constructing sections of elevated railway at a yearly salary of $2,700; (L) a draftsman who designs and drafts in connection with elevated railroad improvements and extensions at an annual salary of $1,800; (N) a structural designer, drawing designs for elevated railroad structures, at an annual salary of $1,920. The remaining employees referred to in the submission I think all come under the scope of the statute, viz.: (A) A stenographer; (B) an accountant; (0) a *38typist; (D) a rodman, who assists civil engineers by carrying and holding graduated surveyors’ rods used in their work; (E) a chainman, who assists civil engineers by carrying and measuring with a surveyor’s chain; (F) a levelman, who assists civil engineers by using an engineer’s level; (G) a blueprinter; (I) a matron, who assists a large staff of telephone operators in caring for their rooms, preparation of their food and the like; (K) a bookkeeper; (M) a chauffeur; (0) an office boy; (P) a telephone switchboard operator; (Q) a clerk doing general work.
Judgment directed for plaintiff for fifty dollars. Order to be settled on notice.